WEBB, J.
In this action plaintiff alleged that it purchased 150 bales of cotton from defendant, which was warranted to be of a quality and type of samples displayed, at the price of 11% cents per pound, and that defendant agreed to accept the return of any of the cotton which was inferior to the type sold and refund the purchase price; that 56 bales of the cotton delivered were of inferior type, and that defendant agreed to accept the return of the cotton and refund the purchase price, and authorized plaintiff to draw for the amount, which was done, but that defendant failed to honor the drafts; and that after giving defendant notice that the cotton would be sold for his account, plaintiff sold the same in the open market at 9 cents per pound, the market price then prevailing, and credited defendant with the price received, leaving defendant indebted unto plaintiff in the sum of $712.16, difference between the amount paid by plaintiff and the price at which the cotton was sold, together with interest thereon, and storage charges and insurance, for which plaintiff demanded payment.
Defendant answered plaintiff’s allegations and alleged that the market price of the cotton had declined and that the difference between the price at which the cotton was sold by plaintiff and the price paid was due to the decline in the market value; and, on trial, judgment being rendered in favor of plaintiff- as demanded, defendant appeals.
There was not any assignment of errors, and defendant has not made any appearance in support of the appeal, and from our review of the record we find that the allegations of plaintiff are fully supported by the evidence, and that the record does not show that the market value of the cotton had declined, and, there being no error on the face of the record the judgment is affirmed.